Citation Nr: 1721290	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional right index finger disorder. 

2.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for right foot drop. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1964 to December 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010, July 2014, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In his August 2015 substantive appeal, the Veteran requested a local hearing.  However, in a January 2016 letter from his representative, the Veteran withdrew his request for a hearing.  Accordingly the Board considers the hearing request withdrawn.  38 C.F.R. § 20.704(e).  

The Veteran has submitted relevant evidence after certification of these claims that has not been considered by the AOJ.  However, as the substantive appeals were received after February 2, 2013, no waiver of initial AOJ consideration is necessary and the Board may proceed.  See 38 U.S.C.A. § 7105(e) (West 2014). 

The issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional right index finger disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for residuals of a compound fracture of the right tibia and fibula on August 31, 2006.  Service connection was granted with an August 31, 2006, effective date.

2.  Service connection for status-post hemilaminectomy and discectomy, as secondary to the Veteran's right tibia and fibula disability was granted, effective August 31, 2006.

3.  The Veteran's right foot drop disability was service-connected as secondary to his status-post hemilaminectomy and discectomy disability, with an effective date of August 31, 2006.  Thus, the current effective date of August 31, 2006, is the date that entitlement arose for service connection for a right foot drop disability.


CONCLUSION OF LAW

An effective date earlier than August 31, 2006, is not warranted for the award of service connection for a right foot drop.  38 U.S.C.A. §§ 5101,5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.303, 3.400 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, the effective date of an award of service connection, to include on a secondary basis, is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).  

Here, the Veteran submitted a claim for service connection for residuals of a compound fracture of the right tibia and fibula on August 31, 2006.  Subsequently, service connection was granted with an August 31, 2006, effective date.  The Veteran was later service connected for status-post hemilaminectomy and discectomy disability, secondary to the right tibia and fibula disability, with an effective date of August 31, 2006.  Additionally, the Veteran was later service connected for right foot drop, secondary to the status-post hemilaminectomy and discectomy disability, effective August 31, 2006.  

The determination of an August 31, 2006, effective date for the status post hemilaminectomy and discectomy disability was confirmed and continued in an August 2015 Board decision.  Because service connection for the right foot drop disability was granted on a secondary basis, the earliest date that the entitlement to service connection arose was, thus, when the entitlement to the underlying service-connected disability arose.  Although the Veteran has asserted that he suffered symptoms of right foot drop as early as January 2002, under applicable law, August 31, 2006, is the earliest possible date that a grant may be awarded, given the circumstances of service connection.  The Veteran's representative conceded this fact in a February 2014 letter, as well.  Therefore, an earlier effective date is not warranted for the award of service connection for a right foot drop disability.


ORDER

Entitlement to an effective date earlier than August 31, 2006, for the award of service connection for a right foot drop disability is denied.


REMAND

I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran has filed a claim under 38 U.S.C.A. § 1151 asserting that negligence from VA care caused chronic pain in his right index finger.  Specifically, he states that an April 2009 cyst excision surgery resulted in pain and numbness in his right index finger, and that he was not warned of any side effects of the procedure.

In order for a veteran to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.

In the August 2015 Board remand, the AOJ was directed to obtain a VA examination and medical opinion.  In March 2016, a VA clinician provided a medical opinion based only upon review of the available records, opting to use the Acceptable Clinical Evidence (ACE) process as an examination would "likely provide no additional relevant evidence."  

However, a key component of a claim for compensation under 38 U.S.C.A. § 1151 is that an additional disability that is etiologically linked to VA treatment must be identified.  

The medical evidence of record indicates that the Veteran has had complaints of pain, swelling, limitation of range of motion, and worsened symptoms during storms and cold weather since the April 2009 surgery.  VA treatment records show that the last physical examination of the Veteran's right index finger was in June 2010 at a plastic surgery consultation.  The Veteran was advised then that if the pain worsened, there were options such as joint fusion.  In a July 2010 statement, the Veteran reported that options such as a joint fusion would not be possible if he were to continue earning a living.  Subsequent treatment records report "chronic post-op pain" in the right index finger but do not denote further treatment.  

The clinician providing the March 2016 VA medical opinion stated that the Veteran did not "appear to have an additional right index finger disorder."  The Veteran has reported observable symptoms, such as pain and swelling.  The VA medical records do not show ongoing treatment for a right index finger disorder.  The Board finds that the March 2016 examination is inadequate inasmuch as the Veteran was not examined to determine any additional disability following his April 2009 surgery.  Stegall, supra.

II. TDIU

The Veteran's service-connected disabilities include: residuals of compound fracture, right tibia and fibula, rated 20 percent; status post hemilaminectomy and discectomy, with degenerative findings associated with residuals of compound fracture, right tibia and fibula, rated 10 percent; and right foot drop associated with status post hemilaminectomy and discectomy, with degenerative findings, rated 40 percent.  The Veteran's combined disability rating is 60 percent, effective August 31, 2006.  As the Veteran has disabilities resulting from one common etiology (right tibia and fibula disability), he meets the criteria for a rating of "one disability" rated at 60 percent or more, as of August 31, 2006, thereby meeting the threshold requirements for a TDIU.  38 C.F.R. § 4.16(a).  

However, in February 2017, VA issued a notice proposing a reduction in the evaluation of the Veteran's service-connected right tibia and fibula disability of 10 percent.  This would reduce his combined evaluation to 50 percent disabling.  The Veteran's representative submitted a letter in March 2017 requesting a predetermination hearing to offer testimony regarding the proposed reduction.  As the outcome of that issue is determinative of the Veteran's eligibility for a schedular TDIU, remand is necessary for development regarding the proposed reduction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA in-person examination from an appropriate medical professional in connection with the Veteran's right index finger § 1151 claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must state whether the Veteran has an additional right index finger disorder as a result of the April 2009 surgery at the West Haven VAMC.

Second, if so, the examiner must state whether the additional right index finger disorder was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.
 
Third, and notwithstanding any informed consent documents, the examiner must further state whether the additional right index finger disorder was a reasonably foreseeable outcome of surgical treatment based upon the specific facts and circumstances of this Veteran's case. 

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the 38 U.S.C.A. § 1151 claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  After adjudicating the proposed reduction in evaluation for the Veteran's service-connected right tibia and fibula disability and after appropriate development has occurred, readjudicate the Veteran's TDIU claim.  If the TDIU claim remains denied, afford the Veteran and his representative an adequate opportunity to respond, return the TDIU issue to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


